Case 1:21-cr-00005-TBM-JCG Document 32 Filed 06/11/21 Page 1 of 7
                                                     UNITED STATES DISTRICT COURT
                                                    SOUTHERN DISTRICT OF MISSISSIPPI


                                                            FILE D
                                                             Jun 11 2021
                                                      ARTHUR JOHNSTON, CLERK
Case 1:21-cr-00005-TBM-JCG Document 32 Filed 06/11/21 Page 2 of 7
Case 1:21-cr-00005-TBM-JCG Document 32 Filed 06/11/21 Page 3 of 7
Case 1:21-cr-00005-TBM-JCG Document 32 Filed 06/11/21 Page 4 of 7
Case 1:21-cr-00005-TBM-JCG Document 32 Filed 06/11/21 Page 5 of 7
Case 1:21-cr-00005-TBM-JCG Document 32 Filed 06/11/21 Page 6 of 7
Case 1:21-cr-00005-TBM-JCG Document 32 Filed 06/11/21 Page 7 of 7
